Electronically Filed
                                                           Supreme Court
                                                           SCWC-XX-XXXXXXX
                                                           27-AUG-2019
                                                           07:48 AM



                            SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                            DEXTER J. SMITH,
                    Petitioner/Petitioner-Appellant,

                                  vs.

                           STATE OF HAWAI#I,
                    Respondent/Respondent-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
   (CAAP-XX-XXXXXXX; S.P.P. NO. 16-1-0009; (CR. NO. 12-1-1834))

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Petitioner-Appellant Dexter J. Smith’s

application for writ of certiorari, filed on July 15, 2019, is

hereby rejected.

           DATED:    Honolulu, Hawai#i, August 27, 2019.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Richard W. Pollack

                                    /s/ Michael D. Wilson